Title: From Thomas Jefferson to Thomas Mann Randolph, 30 January 1799
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. to TMR.
            Philadelphia Jan. 30. 99.
          
          My letters to you have been of Jan. 3. & 17. to Martha of Dec. 27. and Jan. 23. yours of the 19th. came to hand yesterday. we have now got the derangement of the post set to rights. your letters arrive on Tuesday, & the post goes out again on Thursday. he arrives in Charlottesville the Thursday following & comes away on Saturday (I believe, but perhaps Friday) and gives an answer in three weeks, allowing a day at each place to answer. I send you by this post mr Gerry’s correspondence after the departure of his collegues. the bill against Loganism is past. the H. of R. by a majority of 20. passed yesterday a bill continuing the suspension of intercourse with France, but with a new clause whereby the President may open it with her revolted negroes under Toussaint, who have thrown off their dependance on France. the following is a correct statement of our income & expenditure

  


  


D.



1798.
  Impost
  7,405,420.86
Int. of domestic debt
  2,987,145.48



  
  Excise, auctions, licences, carriages
  585,879.67
  on domestic loans
  238,637.50



  

  
  Dutch debt
586,829.58
  3,812,612.56


  
Postage
  57,000.  
Civil list

  524,206.83


  
Patents
  1,050.  
loan offices

  13,000.  


  
Coinage
  10,242.  
Mint

  13,300.  


  
dividends of bank stock
79,920.  
light houses

  44,281.08



annuities & grants

  1,603.33


  
fines
8.  
military pensions

  93,400.  


  

8,139,520.53
miscellaneous expences

  19,000   


1799.
  Direct tax.}clear of expencesStamp tax 
2,000,000   
Contingent expences of government

  20,000   

  
  Indians
    
  110,000.  
  

  
10,139,520.53
Foreign intercourse

  93,000.  


  


  Treaties with Gr. Br. Spain & Meditern.

  187,500.  


  


  annual expence of existing navy
2,434,261.10



  


  do. of existing army (5038. officers & priv.)
  1,461,175.  




  


  do. of officers of addnl. army appointed
  217,375.  
4,112,811.10


  




  9,044,714.90


  


  do. of privates of do. (abt 9000. off. & priv)
  2,523,455.  



  


  do. of additional navy (proposed)
  2,949,278.96
  5,472,733.96


  




  14,517,448.86


  


  8. per cent interest on new loan

  400,000  


  




14,917,448.86

 the new loan of 5. millions will much about equip the 6. 74s. & 6. 18s. voted yesterday in part of the additional fleet. within about one or two years we must raise 5. millions a year more by taxes in addition to the 10. millions we now pay. but I hope before these follies are carried into execution they will be corrected by a revolution in the public opinion. that is sensibly & certainly commenced in Pennsylva, Jersey, New York, and S. Carolina. and joined to Virginia N. Carolina, & Georgia will suffice to change these measures. it is most essential to give time to this progress of opinion, and not to check it by any rashness or threats which might occasion the middle states again to rally round the measures which are ruining us. firmness of opinion, but a passive firmness is what is to save us without a convulsion, the issue of which nobody can foresee. if in the mean time France is forced to declare war against us, it will increase our difficulties. I apprehend their peace with Germany is doubtful. Buonaparte has accomplished the settlement of Egypt, and it now seems as if he were looking towards India, where an immense concert has taken place for the destruction of the English power.—no tobacco yet at this market, nor any new symptoms what may be expected. the Georgia tobo. arrived at N. York I learn is of their 1st. growth, consequently their best. little more of that remains to come. when the 2d. & 3d. growths come in their quality will make them as nothing in the market. South Carolina makes about 12,000. hhds, the double of their ordinary crop. to balance these circumstances, all the markets of Spain are open to us & depend on us chiefly for their supplies, their intercourse with their own tobo. colonies being entirely at an end by the naval superiority of England. on the whole I still expect a rise of price. but I am meditating to offer my tobo. at Richd on a credit till Septemb. for the highest price which shall be given there in the mean time. I am very anxious indeed to hear it is all arrived there. wheat at N. York is about 1.60 little is doing here. my supply of nail rod got out of the river  2. or 3. days ago. I am in hopes by your saying nothing of George that he continues well. I wish you to be where you can be in greatest comfort yourselves. it would have been an additional gratification to me if the accomodations at Monticello could have been instrumental to it. I recieved a letter from mr Eppes a few days ago. Maria has been ill, & in danger of a 2d accident, but had got well & they were to remove the next day to Mont blanco. my tenderest love to my ever dear Martha, & warm affections to yourself & the little ones. Adieu.
        